CRELIPGOMEBSIFS RUTAtINe Fied 02/20/20 Page 4 oF4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

v. Criminal No. 19-165

Nee ee ee ee

HARVEY G. HICKS

_ ORDER OF COURT

en

AND NOW, this a AS day of February, 2020, upon consideration of this Motion
to Extend the Time for Filing Pretrial Motions, it is hereby ORDERED, ADJUDGED, AND
DECREED that this motion is GRANTED; and

It is further ORDERED that the extension of time caused by this continuance (from
February 24, 2020, through May 26, 2020) is deemed excludable delay under the Speedy
Trial Act 18 U.S.C. § 3161 et seg. Specifically, the Court finds that the ends of justice served
by granting this continuance outweigh the best interest of the public and the defendant to a
speedy trial, 18 U.S.C. § 3161(h)(7)(A), since, for the reasons stated in defendant’s motion,
the failure to grant such a continuance would deny counsel for the defendant reasonable
time necessary for effective preparation, taking into account the exercise of due diligence,
18 U.S.C. § 3161(h)(7)(B) (iv);

It is further ORDERED that any pretrial motions referred to in Local Criminal Rule

12 are due on or before May 26, 2020.

on ~,

i ‘, a o oo

NS Yin HY, (ao eh Saloni fee ee Zhe
Joy F Fléwerg Conti

Unigéd States District Judge

 

ce: Counsel of Record
